DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112(f)
The following is a quotation of AIA  35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1: Claim limitations “sliding structure”, “first locating assembly”, “second locating assembly”
In claim 3: Claim limitation “third location assembly”
In claim 9: Claim limitations “sliding structure”, “first locating assembly”, “second locating assembly”, “third locating assembly”
In claim 11: Claim limitations “first base structure”, “second base structure”
In claim 17: Claim limitations “first base structure”, “second base structure”, “sliding structure”


Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1, 3, 9, 11 and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: 
The limitations “sliding structure”, “first locating assembly”, “second locating assembly”, “third location assembly” have been described in Pas.0038, 0040, 0043, 0047, 0050, 0053, 0057, 0063,
The limitations “first base structure”, “second base structure” have been described in Par.0005, 0058-0060 and figs.15-16.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
The following tittle is suggested: --Cooking appliance and appliance--

Claim Objections
Claims 6 and 15 are objected to because of the following informalities: 
In claims 6 and 15: the term: “may be” should be changed to: --being--. 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 20070251936 A1).
Regarding claim 1, Nam discloses 
A cooking appliance (cooking appliance, fig.1) comprising: 
a heating cavity (cavity 10, fig.1) including a heat source (third heater 71, fig.1); 
a cavity connector (power connector 150, fig.1) disposed within the heating cavity (cavity 10); 
a rack (rack 60, fig.1) slidably coupled with a sliding structure (rack guides 43, fig.1) disposed within the heating cavity (cavity 10); 
a powered accessory (heating unit 100, fig.1) having a connecting plug (plug 153, fig.2), wherein the powered accessory (heating unit 100) is engageable with the rack (rack 60) and the connecting plug (plug 153) is configured to be in selective communication with the cavity connector (power connector 150); 
a first locating assembly (cable 151, fig.1) configured to locate and engage the powered accessory (heating unit 100) with the rack (rack 60), wherein the first locating assembly (cable 151e) is coupled to the powered accessory (heating unit 100); and 
a second locating assembly (guide supporting members 41 on other side, fig.1) disposed between the sliding structure (rack guides 43) and a pair of opposing sidewalls of the heating cavity (cavity 10). 

Regarding claim 5, Nam discloses 
the powered accessory (heating unit 100, fig.1) includes a base pan (container 140, fig.3) and a resistive heating element (electrodes 110, fig.3). 

Regarding claim 8, Nam discloses 
when the base pan (container 140, fig.3) is in selective engagement with the rack (rack 60, fig.1), the resistive heating element (electrodes 110, fig.3) is in selective communication with the cavity connector (power connector 150, fig.1). 

Regarding claim 9, Nam discloses 
A cooking appliance (cooking appliance, fig.1) comprising: 
a heat source (third heater 71, fig.1) in thermal communication with a heating cavity (cavity 10, fig.1); 
a cavity connector (power connector 150, fig.1) disposed within an interior surface of the heating cavity (cavity 10), the cavity connector (power connector 150) being in communication with the heating cavity (cavity 10); 
a rack (rack 60, fig.1) defined by a plurality of wires coupled to a frame; 
a powered accessory (heating unit 100, fig.1) having a connecting plug (plug 153, fig.2), wherein the powered accessory (heating unit 100) is engageable with the rack (rack 60) and the connecting plug (plug 153) is configured to be in selective communication with the cavity connector (power connector 150); 
a first locating assembly (cable 151, fig.1) configured to locate the powered accessory on the rack (rack 60); 
a sliding structure (rack guides 43, fig.1) coupled to the rack (rack 60) and disposed proximate opposing vertical sidewalls of a pair of sidewalls of the heating cavity (cavity 10); 
guide supporting members 41, fig.1) disposed between the sliding structure (rack guides 43) and the opposing vertical sidewalls; and 
a third locating assembly (any portion on a back portion of rack 60) disposed on a rear portion of the rack (rack 60) and a rear wall of the heating cavity (cavity 10). 

Regarding claim 10, Nam discloses 
a control unit (control panel 2, fig.1) of said cooking appliance (cooking appliance, fig.1) is in communication with the cavity connector (power connector 150, fig.1) and a user interface (control panel 2 has a user interface) of said cooking appliance (cooking appliance) and the control unit (control panel 2) places the user interface of said cooking appliance (cooking appliance) in signal communication with the powered accessory (heating unit 100, fig.1). 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 2-4, 7, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 20070251936 A1).
Regarding claim 2, Nam does not disclose 
 the cavity connector is disposed in a rear wall of the heating cavity. 

Regarding claim 3, Nam discloses 
a third locating assembly (any portion on a back portion of rack 60) that extends from the rack (rack 60) and contacts the rear wall of the heating cavity (cavity 10).

Regarding claim 4, Nam does not disclose 
the third locating assembly is centrally disposed within a rear portion of the rack and protrudes above an outer frame and rearwardly of the outer frame.

It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to utilize a cooking appliance of Nam, by relocating a cavity connector is disposed in a rear wall of the heating cavity, and modify a third locating assembly is centrally disposed within a rear portion of the rack and protrudes above an outer frame and rearwardly of the outer frame, as it well known in the art of manufacturing design choice purpose, in order to improve a movement of a rack. 

Regarding claim 7, Nam does not disclose 
the first locating assembly includes a pair of attachment members that define one or more attachment holes encompassed by a tapered surface.
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify a first locating assembly of Nam, by including a pair of attachment members that define one or more attachment holes encompassed by a tapered surface, as it well known in the art of manufacturing design choice purpose, in order to improve a movement of a rack. 
 
Regarding claim 12, Nam does not disclose 
the powered accessory includes a plurality of pins and the first locating assembly includes a slot configured to receive the plurality of pins.
 It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify a powered accessory of Nam, by including a plurality of pins and the first locating assembly includes a slot configured to receive the plurality of pins, in order to keep a powered accessory in place.

Regarding claim 16, Nam does not disclose 
the first locating assembly includes a pair of attachment members that define one or more attachment holes encompassed by a tapered surface.
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify a first locating assembly of Nam, by including a pair of attachment members that define one or more attachment holes encompassed by a tapered surface, in order to keep a powered accessory in place.

Regarding claim 17, Nam discloses 
An appliance (cooking appliance, fig.1) comprising: 
a base pan (container 140, fig.3) configured to be selectively engaged with a rack (rack 60, fig.1) within a cavity (cavity 10) of said appliance (cooking appliance); 
a first base structure (electrode supporting members 330, fig.5) disposed on a bottom portion of the base pan (container 140), the first base structure (electrode supporting members 330) defining a groove (fastening holes 337, fig.5) therein; 
a second base structure (electrode supporting members 340, fig.5) disposed on the bottom portion of the base pan (container 140) and separated from the first base structure (electrode supporting members 330); 
a connecting plug (plug 153, fig.2) in communication with said appliance (cooking appliance), wherein selective engagement of the connecting plug (plug 153) with a cavity connector (power connector 150, fig.1) disposed within the cavity (cavity 10) of said cooking appliance) places a powered accessory (heating unit 100, fig.1) in communication with said appliance (cooking appliance); and 
a locating assembly (edge container 140, fig.3) disposed between a sliding structure (rack guides 43, fig.1) and a wall of the heating cavity, the locating assembly (edge container 140) that is configured to horizontally align the rack (rack 60, fig.1) within the heating cavity (cavity 10).
However, Nam does not disclose a locating assembly is a resilient component.
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify a locating assembly of Nam, with a resilient component, as it well known in the art of manufacturing design choice purpose, in order to improve a movement of a rack.



Regarding claim 18, Nam discloses 
the sliding structure (rack guides 43, fig.1) is coupled to the rack (rack 60, fig.1) and is configured to move the rack (rack 60) into and from the heating cavity (cavity 10). 

Regarding claim 19, Nam discloses 
the locating assembly (guide supporting members 41, fig.1) extends from a rear portion of the rack (rack 60, fig.1) to assist in preventing over insertion of the connection plug (plug 153, fig.2) within the connector (power connector 150, fig.1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10488055. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Present Application 16690947
U.S. Patent No.10488055
1. A cooking appliance comprising: a heating cavity including a heat source; a cavity connector disposed within the heating cavity; a rack slidably coupled with a sliding structure disposed within the heating cavity; a powered accessory having a connecting plug, wherein the powered accessory is engageable with the rack and the connecting plug is configured to be in selective communication with the cavity connector; a first locating assembly configured to locate and engage the powered accessory with the rack, wherein the first locating assembly is coupled to the powered accessory; and a second locating assembly disposed between the sliding structure and a pair of opposing sidewalls of the heating cavity. 

2. The cooking appliance of claim 1, wherein the cavity connector is disposed in a rear wall of the heating cavity. 

3. The cooking appliance of claim 2, further comprising: a third locating assembly that extends from the rack and contacts the rear wall o the heating cavity. 

4. The cooking appliance of claim 3, wherein the third locating assembly is centrally disposed within a rear portion of the rack and protrudes above an outer frame and rearwardly of the outer frame. 

5. The cooking appliance of claim 1, wherein the powered accessory includes a base pan and a resistive heating element. 

6. The cooking appliance of claim 5, wherein the first locating assembly includes an attachment hole and an alignment groove and wherein the base pan may be slid forward until a pin of the powered accessory engages the attachment hole. 

7. The cooking appliance of claim 1, wherein the first locating assembly includes a pair of attachment members that define one or more attachment holes encompassed by a tapered surface. 

8. The cooking appliance of claim 5, wherein when the base pan is in selective engagement with the rack, the resistive heating element is in selective communication with the cavity connector. 

9. A cooking appliance comprising: a heat source in thermal communication with a heating cavity; a cavity connector disposed within an interior surface of the heating cavity, the cavity connector being in communication with the heating cavity; 

10. The cooking appliance of claim 9, wherein a control unit of said cooking appliance is in communication with the cavity connector and a user interface of said cooking appliance and the control unit places the user interface of said cooking appliance in signal communication with the powered accessory. 

11. The cooking appliance of claim 9, wherein the first locating assembly includes a first base structure disposed on a bottom portion of a base pan, the first base structure defining a groove therein and a second base structure disposed on the bottom portion of the base pan separated from the first base structure and extending between two adjacent wires of the plurality of wires of the rack. 

12. The cooking appliance of claim 9, wherein the powered accessory includes a plurality of pins and the first locating assembly includes a slot configured to receive the plurality of pins. 



14. The cooking appliance of claim 11, wherein the first base structure includes a first chamfered surface disposed outwardly of the groove. 

15. The cooking appliance of claim 11, wherein the first locating assembly is configured as a pair of pins disposed on the bottom portion of the base pan that may be disposed within apertures defined by an attachment member on the rack. 

16. The cooking appliance of claim 9, wherein the first locating assembly includes a pair of attachment members that define one or more attachment holes encompassed by a tapered surface. 

17. An appliance comprising: a base pan configured to be selectively engaged with a rack within a cavity of said appliance; a first base structure disposed on a bottom portion of the base pan, the first base structure defining a groove therein; a second base structure disposed on the bottom portion of the base pan and separated from the first base structure; a connecting plug in communication with said appliance, wherein selective engagement of the connecting plug with a cavity connector disposed within the cavity of said appliance places a powered accessory in communication with said appliance; and a locating assembly disposed between a sliding structure and a wall of the heating cavity, the locating assembly including a resilient component that is configured to horizontally align the rack within the heating cavity. 



19. The appliance of claim 17, wherein the locating assembly extends from a rear portion of the rack to assist in preventing over insertion of the connection plug within the connector. 

20. The appliance of claim 17, further comprising: a plurality of feet coupled to the base pan and defining the groove, wherein the groove engages laterally extending surface wires of the rack.



    2. The cooking appliance of claim 1, wherein the cavity connector is disposed in the rear wall. 

    3. The cooking appliance of claim 1, wherein the cavity connector includes a single connecting port defined within the interior surface of the heating cavity. 

    4. The cooking appliance of claim 1, wherein a third locating assembly is configured as a structure that extends from the rack and contacts the rear wall of the heating cavity to prevent further insertion of the rack into the cavity. 

    5. The cooking appliance of claim 4, wherein the third locating assembly is centrally disposed within a rear portion of the rack and protrudes above the outer frame and rearwardly of the outer frame. 

    6. The cooking appliance of claim 1, wherein the powered accessory includes a base pan and a resistive heating element, wherein when the base pan is in selective engagement with the rack and the resistive heating element is in selective communication with the cavity connector. 



    8. The cooking appliance of claim 7, wherein a control unit of the cooking appliance is in communication with the cavity connector and a user interface of the cooking appliance and the control unit places the user interface of the cooking appliance in signal communication with the powered accessory. 

    9. The cooking appliance of claim 7, wherein the groove defined by the first base structure partially encompasses the wire of the rack and includes at least one locking edge. 




Allowable Subject Matter
Claims 6, 11, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the first locating assembly includes an attachment hole and an alignment groove and wherein the base pan may be slid forward until a pin of the powered accessory engages the attachment hole.
Regarding claim 11, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the first locating assembly includes a first base structure disposed on a bottom portion of a base pan, the first base structure defining a groove therein and a second base structure disposed on the bottom portion of the base pan separated from the first base structure and extending between two adjacent wires of the plurality of wires of the rack. 
Dependent claims 13-15 are also objected by being depended on claim 11.
Regarding claim 20, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a plurality of feet coupled to the base pan and defining the groove, wherein the groove engages laterally extending surface wires of the rack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/17/2022